                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE DIVISION

  LAUREN BLAZER, ERICA SPIRES, and,                     )
  DAVID SANZ                                            )
                                                        )
         Plaintiffs,                                    )
                                                        )       No. 3:18-CV-00097
  v.                                                    )
                                                        )       JUDGE:                 Greer
  BUDDY GREGG MOTOR HOMES, LLC,                         )       MAGISTRATE:            Guyton
                                                        )
         Defendant.                                     )

  REPLY MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT WITH
   RESPECT TO PLAINTIFF DAVID SANZ’ CLAIM FOR INTENTIONAL INTERFERENCE
                         WITH BUSINESS RELATIONS

         Buddy Gregg Motors Homes, LLC (“Buddy Gregg”), by undersigned counsel, submits its

  reply to Plaintiff’s response to Buddy Gregg’s motion for summary judgment with respect to

  Plaintiff Sanz’ claim for intentional interference with business relations, as follows.

         Plaintiff Sanz acknowledges in the reply that Sales Manager Jason Rees made the discharge

  decision and affirmatively verified that he received no input from anyone associated with Buddy

  Gregg in connection with the decision. Plaintiff Sanz contends that the finder of fact should be

  able to imply that a Service Manager identified only as “James” may have influenced Mr. Rees’

  decision.

         This contention does not assist Plaintiff Sanz. There is no evidence that “James” spoke

  with Mr. Rees or otherwise had any impact on the decision. Rather, Mr. Rees’ statement

  affirmatively provides that no one associated with Buddy Gregg had any input into the decision.

  In essence, Plaintiff Sanz speculates that “James” may have had input. A plaintiff may not survive

  a properly supported summary judgment motion by asking the Court to permit reliance on




                                                    1

Case 3:18-cv-00097-DCLC-HBG Document 46 Filed 07/24/19 Page 1 of 3 PageID #: 370
  speculation and conjecture. See Grizzell v. City of Columbus Div. of Police, 461 F.3d 711, 724

  (6th Cir. 2006).

          There is no admissible evidence in the record that any person from Buddy Gregg played

  any role in making or influencing the decision made by Jason Rees. Therefore, the claim for

  intentional interference with business relations fails.

          In addition, Buddy Gregg apologizes to the Court and opposing counsel for not submitting

  a statement of undisputed material facts with its initial filing but respectfully submits such has

  been cured by its recent submission.

          For the reasons above and as set out in its initial memorandum Buddy Gregg submits that

  the motion should be granted.

          Respectfully submitted this 24th day of July, 2019.

                                                 /s/ Howard B. Jackson

                                                 Howard B. Jackson, BPR #021316
                                                 Ann E. Sartwell, BPR #021258
                                                 Wimberly Lawson Wright Daves & Jones, PLLC
                                                 P.O. Box 2231
                                                 Knoxville, TN 37901-2231
                                                 (865) 546-1000
                                                 (865) 546-1001 (fax)

                                                 Attorneys for Buddy Gregg Motor Homes, LLC




                                                    2

Case 3:18-cv-00097-DCLC-HBG Document 46 Filed 07/24/19 Page 2 of 3 PageID #: 371
                                    CERTIFICATE OF SERVICE

          I certify that the foregoing Reply Memorandum in Support of Buddy Gregg Motor Homes,
  LLC’s Motion for Summary Judgment with Respect to Plaintiff David Sanz’ Claim of Intentional
  Interference with Business Relations was served on the following persons, via the Court’s
  electronic filing system, this 24th day of July, 2019:

         Edward G. Phillips
         Brandon L. Morrow
         Kramer Rayson LLP
         P.O. Box 629
         Knoxville, TN 37901-0629


                                            /s/ Howard B. Jackson
                                            Howard B. Jackson




                                               3

Case 3:18-cv-00097-DCLC-HBG Document 46 Filed 07/24/19 Page 3 of 3 PageID #: 372
